Dear Mr. Ciaccio:
In a recent phone conversation with you, we discussed the individual liability of the Lakeview Crime Prevention District's Board members for any act or omission resulting in damage or injury while acting as a member of the Board. This issue was presented and addressed in Opinion Number 98-248.
Your concern is whether LSA-R.S. 9:2792.4 would be applicable to the liability of Board members. That statute mandates:
     A. As used in this Section, a "member of a board, commission or authority of a political subdivision" means a person serving as an elected or appointed director, trustee, or member of a board, commission, or authority of a municipality, ward, parish, or special district, board, or commission of the state, including without limitation, a levee district, school board, parish law enforcement district, downtown development district, tourist commission, port commission, publicly owned railroad board or commission, or any other local board, commission, or authority.
     B. A person who serves as a member of a board, commission, or authority of a political subdivision as defined in Subsection A, shall not be individually liable for any act or omission resulting in damage or injury, arising out of the exercise of his judgment in the formation and implementation of policy while acting as a member of a board, commission, or authority of that political subdivision, provided he was acting in good faith and within the scope of his official functions and duties, unless the damage or injury was caused by his willful or wanton misconduct. (Emphasis added.)
This provision does apply to the issue of liability of Board members and reiterates the federal jurisprudential and statutory authorities on this point as discussed in Opinion Number 98-248.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         By:  ______________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb